09/26/2017
                     IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON

          YULETIDE OFFICE SUPPLY INC. v. JUSTIN MILLER, ET AL.

                      Appeal from the Chancery Court for Shelby County
                          No. CH-17-0403 Jim Kyle, Chancellor
                          ___________________________________

                                 No. W2017-01210-COA-R3-CV
                             ___________________________________


Because the order appealed is not a final judgment, we must dismiss this appeal for lack
of jurisdiction.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.W.S., ARNOLD B. GOLDIN, J., AND BRANDON O. GIBSON, J.

Richard Darnell Bennett, Memphis, Tennessee, for the appellant, Yuletide Office Supply,
Inc.

Taylor Cates, Memphis, Tennessee, for the appellees, Justin Miller, Todd Miller, Ben
Miller, Mark Light, and Highbar Trading, LLC.

                                    MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple
parties or multiple claims are involved in an action, any order that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties is not final or
appealable. Except where otherwise provided, this Court only has subject matter
jurisdiction over final orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn.
1990).


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm,
           reverse or modify the actions of the trial court by memorandum opinion when a formal
           opinion would have no precedential value. When a case is decided by memorandum
           opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
           shall not be cited or relied on for any reason in any unrelated case.
       Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the following claims, as set forth in the “Verified Complaint for
Injunctive Relief and Damages” filed on March 21, 2017: 1) an accounting and judgment
for damages; 2) judgment and treble damages for unlawful procurement of breach of
contract; 3) punitive damages; and, 4) attorneys’ fees and other costs.

        Thus, by Order entered on August 14, 2017, the Court found that, although the
trial order certified its order of May 11, 2017, as a final judgment pursuant to Rule 54.02
of the Tennessee Rules of Civil Procedure, the order was improvidently certified as final.
The Court directed Appellant Yuletide Office Supply, Inc. to, within ten (10) days of the
entry of that Order, obtain entry of a final judgment in the trial court or else, within
fifteen (15) days from the entry of that Order, show cause why this appeal should not be
dismissed for failure to appeal an appealable order or judgment.

       On September 14, 2017, the Clerk of this Court received a supplemental record
containing the trial court’s order entered on August 23, 2017, styled “Amended Order
Granting in Part and Denying in Part Plaintiff’s Claim for Injunctive Relief” and which
again certifies the judgment as a final judgment. We, however, disagree that the order
appealed is a final judgment.

       Rule 54.02 of the Tennessee Rules of Civil Procedure provides:

       When more than one claim for relief is present in an action, whether as a
       claim, counterclaim, cross-claim, or third party claim, or when multiple
       parties are involved, the court, whether at law or in equity, may direct the
       entry of a final judgment as to one or more but fewer than all of the claims
       or parties only upon an express determination that there is no just reason for
       delay and upon an express direction for the entry of judgment. In the
       absence of such determination and direction, any order or other form of
       decision, however designated, that adjudicates fewer than all the claims or
       the rights and liabilities of fewer than all the parties shall not terminate the
       action as to any of the claims or parties, and the order or other form of
       decision is subject to revision at any time before the entry of the judgment
       adjudicating all the claims and the rights and liabilities of all the parties.

Tenn. R. Civ. P. 54.02.

       Thus, according to the language of the Rule, certification of an order as final
pursuant to Rule 54.02 is not appropriate Aunless it disposes of an entire claim or is
dispositive with respect to a party.@ Irvin v. Irvin, No. M2010B01962BCOABR3BCV,
                                          -2-
2011 WL 2436507, at *8 (Tenn. Ct. App. June 15, 2011). Rule 54.02 does not apply to
all orders that are interlocutory in nature, but rather only comes Ainto play when there are
multiple parties, multiple claims, or both.@                    Duffer v. Lawson, No.
M2009B01057BCOABR3BCV, 2010 WL 3488620, at *5 (Tenn. Ct. App. Sept. 3, 2010).
Even if a trial court's order includes the necessary language from Rule 54.02, a final
judgment pursuant to the rule is not appropriate unless it disposes of a claim or party.
This Court has stated, A[a] >claim= denotes >>the aggregate of operative facts which give
rise to a right enforceable in the courts.=" Irvin at *8, n. 3 (quoting Chook v. Jones, No.
W2008B02276BCOABR3BCV, 2010 WL 960319, at *3 (Tenn. Ct. App. Mar.17, 2010)
(quoting Christus Gardens, Inc. v. Baker, Donelson, Bearman, Caldwell & Berkowitz,
P.C., No. M2007B01104BCOABR3BCV, 2008 WL 3833613, at *5 (Tenn. Ct. App.
Aug.15, 2008), no perm. app. filed (quoting McIntyre v. First Nat'l Bank of Cincinnati,
585 F.2d 190, 191 (6th Cir.1978))). Thus, based on the language of the Rule,
certification of an order as final pursuant to Rule 54.02 is not appropriate Aunless it
disposes of an entire claim or is dispositive with respect to a party.@ Id. at *8.

      In light of the foregoing, it is apparent that the order appealed is not a final
judgment. Consequently, this Court lacks jurisdiction and therefore, this appeal must be
dismissed.

                                       Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is hereby
dismissed without prejudice and remanded to the trial court for further proceedings
consistent with this Opinion. Should a new appeal be filed, the Clerk of this Court shall,
upon request of either party, consolidate the record in this appeal with the record filed in
the new appeal. Costs of this matter are assessed to Appellant Yuletide Office Supply,
Inc. and the surety for which execution may issue, if necessary. It is SO ORDERED.

                                                 PER CURIAM




                                           -3-